PER CURIAM.
Edgar Martinez appeals the denial of his motion for postconviction relief under Florida Rule of Criminal Procedure 3.800. In addition to seeking a reduction and modification of his sentence, Martinez attempted to assert a claim of ineffective assistance of counsel. He alleged that his guilty plea was entered upon his attorney’s misadvice concerning the consequences of entering his plea. According to Martinez, he did not receive the guidelines sentence within the lower guidelines range that he was promised.
Although we affirm the order of summary denial because of technical deficiencies in the motion, we do so without prejudice to Martinez filing a new motion that states a legally sufficient basis for relief under rule 3.850. The amended motion shall be filed no later than thirty days after the issuance of this court’s mandate *541and shall be limited to the allegation of ineffective assistance of trial counsel identified in this opinion.
WARNER, FARMER and TAYLOR, JJ., concur.